[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTIONS Nos. 149  150
While the evidence on William Giannos' loss of earning capacity was meager, it was sufficient for the jury to make an award for both past and future loss of earning capacity. Hoadley v. University of Hartford, 176 Conn. 669, 675 (1979); Lashin v. Corcoran, 146 Conn. 512, 514-15 (1959); Rogers v. Delfino, 13 Conn. App. 725, 729-30 (1988). The Motion For Correction and Remittitur (#149) is denied. The Motion to Set Aside Verdict (#150) is denied.
THIM, JUDGE